         Case 2:19-cv-00217-ABJ Document 1 Filed 10/21/19 Page 1 of 18

                                                               FiLFJD
                                                       U.3,ni^RipT couni^
MARK A. KLAASSEN,United States Attorney
JEREMY A. GROSS(WY Bar #7-5110), Assistant United Sta^                       10 ■ 2 I
United States Attorney's Office
P.O. Box 668                                         MAicGARET GG i I'-i ■
Cheyenne, WY 82003-0668                                       CHEYENNE
Tel: 307-772-2124
jereniy.gross@usdoj.gov

KATE S. O'SCANNLAIN, Solicitor of Labor
CONNIE M. ACKERMANN,Acting Regional Solicitor
JOHN RAINWATER, Associate Regional Solicitor
LYDIA TZAGOLOFF,Counsel for Wage & Hour
Alicia Truman, Trial Attorney
1244 Speer Blvd, Ste. 515
Denver, CO 80204
Tel: 303.844.0975



                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF WYOMING



 EUGENE SCALIA, SECRETARY OF
                                          COMPLAINT
 LABOR, U.S. DEPARTMENT OF LABOR,
      Plaintiff,
 V.
                                                ,l^c^/zn J
                                          Case No.


 BLACKJEWEL,LLC, a corporation,
 BLACKJEWEL HOLDINGS,LLC,a
 corporation, REVELATION ENERGY
 HOLDINGS, LLC,a corporation,
 REVELATION MANAGEMENT
 CORPORATION,a corporation,
 REVELATION ENERGY,LLC, a
 corporation, DOMINION COAL
 CORPORATION,a corporation, HAROLD
 KEENE COAL CO., LLC,a corporation,
 VANSANT COAL CORPORATION,a
 corporation, LONE MOUNTAIN
 PROCESSING,LLC, a corporation,
 POWELL MOUNTAIN ENERGY,LLC, a
 corporation, and CUMBERLAND RIVER
 COAL, LLC, a corporation,


        Defendants.



                                    COMPLAINT
            Case 2:19-cv-00217-ABJ Document 1 Filed 10/21/19 Page 2 of 18




       Plaintiff Eugene Scalia, Secretary of Labor, United States Department of Labor

("Plaintiff) brings this action to enjoin Blackjewel, LLC, Blackjewel Holdings, LLC,

Revelation Energy Holdings, LLC, Revelation Management Corporation, Revelation Energy,

LLC,Dominion Coal Corporation, Harold Keene Coal Co., LLC, Vansant Coal Corporation,

Lone Mountain Processing, LLC,Powell Mountain Energy, LLC,and Cumberland River Coal,

LLC (collectively,"Defendants")from violating the provisions of Sections 6, 7, and 15(a)(2) of

the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq. ("the Act"), and to

restrain them from withholding the total amount of unpaid back wage compensation found by the

Court to be due to any of the employees of Defendants pursuant to the Act.

       1.        Jurisdiction of this action is conferred upon the Court by Sections 16(c) and 17 of

the Act,29 U.S.C. §§ 216(c) and 217, and by 28 U.S.C. §§ 1331 and 1345.

       2.        Defendants are, and at all times hereinafter referenced were, corporations with

headquarters at 1051 Main Street, Milton, WV 25541. Defendants are in the business of

operating surface and underground coal mines, preparation or wash plants, and loadouts or

tipples at multiple facilities in Virginia, West Virginia, Kentucky and Wyoming. Defendants

operated two mines in Wyoming—Belle Ayr at 2273 Bishop Road, Gillette, WY 82718, and

Eagle Butte, at 10023 Highway 14-16, Gillette, WY 82716—both located within the jurisdiction

of this Court.


       3.        At all times hereinafter mentioned, Defendants have been an enterprise within the

meaning of Section 3(r) of the Act, in that Defendants have been, through unified operation or

common control, engaged in the performance of related activities for a common business

purpose. These activities constituted (and/or were related to) providing security services in the

furtherance of the business purposes of Defendants' unified business entity.
            Case 2:19-cv-00217-ABJ Document 1 Filed 10/21/19 Page 3 of 18




       4.      At all times relevant herein, Defendants have employed, and are employing,

employees in and about their place of business in the activities of an enterprise engaged in

commerce or in the production of goods for commerce, including employees handling, selling, or

otherwise working on goods or materials that have been moved in or produced for commerce.

Specifically, employees handle, sell and otherwise work with coal produced for interstate

commerce. Further, at all times relevant herein, Defendants have had annual gross volume sales

made or business done of not less than $500,000, thereby affording coverage over all their

employees pursuant to Section 3(s)(l)(A) of the Act.

       5.      During the period from June 24, 2019 thi'ough July 1, 2019("relevant period").

Defendants employed the individuals listed in the attached Schedule A (collectively referred to

hereinafter as "employees") at some point during the relevant period.

       6.      Defendants violated the provisions of Sections 6 and 15(a)(2) of the Act by

employing their employees in an enterprise engaged in commerce or in the production of goods

for commerce and compensating these employees at rates less than the applicable statutory

minimum rate prescribed in Section 6 of the Act. However, because all of the employees who

worked during the relevant period worked overtime hours, i.e., hours in excess of40 in a

workweek, Defendants are liable for unpaid wages for the first 40 hours worked in a workweek

at the employees' regular rates of pay rather than at the applicable statutory minimum rate

described in Section 6 of the Act.


       7.      For example, during the relevant period. Defendants paid employees a pay rate

less than the minimum wage. Defendants failed to pay employees any wages for hours worked.

Defendants' failure to pay their employees for hours worked violated Sections 6 and 15(a)(2) of

the Act but must be compensated at the employees' regular rate of pay.
            Case 2:19-cv-00217-ABJ Document 1 Filed 10/21/19 Page 4 of 18




       8.      Defendants violated the provisions of Sections 7 and 15(a)(2) ofthe Act by

employing their employees in an enterprise engaged in commerce or in the production of goods

for commerce for workweeks longer that those prescribed in Section 7 of the Act without

compensating said employees for hours worked over 40 in a workweek at rates not less than one

and one-half times their regular rates. Therefore, Defendants are liable for the payment of unpaid

overtime.


       9.      For example, during the relevant period, Defendants failed to compensate their

employees who worked over 40 hours in a workweek one and one-halftimes their regular rate.

Defendants failed to pay employees any wages for hours worked over 40 in a workweek. This

practice violated Sections 7 and 15(a)(2) of the Act.

        10.    As a result of the violations alleged above, amounts are owed for hours worked

that were paid at rates less than the rate set forth in Sections 6 and 7 of the Act for the employees

named in Schedule A attached to this Complaint. Additional amounts may be due to other

employees employed by Defendants during the time period covered by this Complaint(and

continuing up to the time Defendants demonstrate that they came into compliance with the Act)

whose identities are not now known to the Plaintiff.

        11.    During the relevant period. Defendants continually violated the provisions of the

Act as alleged above. A judgment permanently enjoining and restraining the violations herein

alleged is specifically authorized by Section 17 of the Act, 29 U.S.C. § 217.

        WHEREFORE,cause having been shown,the Secretary prays for judgment against

Defendants providing the following relief:

       (a)     For an injunction issued pursuant to Section 17 ofthe Act permanently enjoining

and restraining Defendants, their officers, agents, servants, employees, and those persons in
          Case 2:19-cv-00217-ABJ Document 1 Filed 10/21/19 Page 5 of 18




active concert or participation with Defendants who receive actual notice of any such judgment,

from violating the provisions of Sections 6 and 7 of the Act; and

        (b)    For an injunction issued pursuant to Section 17 of the Act restraining Defendants,

their officers, agents, employees, and those persons in active concert or participation with

Defendants,from withholding the amount of unpaid wages and overtime compensation found

due to certain of Defendants' current and former employees listed in the attached Schedule A for

the period of June 24, 2019 through at least July 1, 2019, and prejudgment interest computed at

the underpayment rate established by the Secretary of the Treasury pursuant to 26 U.S.C. § 6621.

Additional amounts of back wages and liquidated damages may also be owed to certain current

and former employees of Defendants listed in the attached Schedule A for violations taking place

before June 24, 2019 and continuing after July 1, 2019, and may be owed to certain current and

former employees presently unknown to the Secretary for the period covered by this Complaint,

who may be identified during this litigation and added to Schedule A

       FURTHER,Plaintiff prays that this Honorable Court award costs in his favor, and an

order granting such other and further relief as may be necessary and appropriate.

       Dated this pXI day of October, 2019.
                                                             Respectfully submitted,

                                                             KATE S. O'SCANNLAIN
                                                             Solicitor of Labor


                                                             CONNIE M. ACKERMANN
                                                             Acting Regional Solicitor

                                                             JOHN RAINWATER
                                                             Associate Regional Solicitor

                                                             LYDIA TZAGOLOFF
                                                             Counsel for Wage and Hour
Case 2:19-cv-00217-ABJ Document 1 Filed 10/21/19 Page 6 of 18




                                       ALICIA TRUMAN
                                       Trial Attorney
                                       U.S. DEPARTMENT OF LABOR


                                       United States Department of Labor
                                       Office of the Solicitor
                                       1244 Speer Boulevard, Suite 515
                                       Denver, Colorado 80204-3516
                                       Tel.(303)844-0975
                                       Fax (303) 844-1753
                                      truman.alicia.a@dol.gov


                                       MARK A. KLAASSEN
                                       United States Attorney


                                      JP^MY A.mOS!
                                       Assistant United States Attorney
                                       U.S. DEPARTMENT OF JUSTICE
 Case 2:19-cv-00217-ABJ Document 1 Filed 10/21/19 Page 7 of 18




                          SCHEDULE A


Abbott, John M.
Adams,Frances P.
Amstadt, Robert S.
Anderson, Gretchen A.
Anderson, Jared R.
Anderson, Tyrel 0.
Anton, Karissa J.
Applegate, Mikenzie L.
Araujo, Samuel
Arehart, Mark E.
Baer, Robert S.
Bagwell, Bradee R.
Baity, Benjamin J.
Baity, Ronald E.
Baker, Branden H.
Barbour, Payton J.
Barron, James A.
Barron, Roger W.
Bartelt, Scott D.
Basner, Elliot J.
Beard, Richard E.
Beck, William R.
Becker, Kevin L.
Bellack, Kenneth L.
Bennett, Cecilia M.
Bennett, Shane W.
Bennett, Thomas L.
Benson, Dacota R.
Bentz, Ronald L.
Bergfield, Kenneth D.
Berkey, Amy M.
Berkey, David C.
Biley, Kasey D.
Black, Brandi J.
Blake, Joseph P.
Blankenship, Jeffrey D.
Blare, Jan M.
Blizzard, Roderick T.
Bowman, Branden J.
Bowman, Bryce L.
Boyd, Lee G.
 Case 2:19-cv-00217-ABJ Document 1 Filed 10/21/19 Page 8 of 18




Boyer, Frank W.
Brafford, Korey A.
Braun, Kasey M.
Brewer, Rhonda M.
Bridge, Matthew M.
Briggs, David G.
Briggs, Robert W.
Brigham, Harold D.
Britt, AlisiaM.
Brown, Austin C.
Brown, David A.
Brown, Durk F.
Brown, Ethan S.
Bruns, William A.
Bryan, Jerry R.
Buckner, Charles D.
Buechler, Brendon J.
Bullinger, Keasha A.
Bundy, Bradly M.
Bundy, Michael M.
Burger, Raymond E.
Burkhardt, Travis J.
Campbell, Polli L.
Camphouse, Terry L.
Carlson, Kendal R.
Carriveau, Paul A.
Carstens, Phillip J.
Carter, Daniel L.
Carter, Steven K.
Case, Dustin 0.
Castle, David A.
Castle, Natalie B.
Cavanaugh, Seth M.
Chaffee, Robert A.
Chapell, Jason R.
Chapman, Ryan J.
Choate, Robert W.
Christopherson, Justin C.
Clemetson, Breann E.
Clough, David A.
Coleman, Charles P.
Coleman, Jacob D.
Colvin, Buck C.
 Case 2:19-cv-00217-ABJ Document 1 Filed 10/21/19 Page 9 of 18




Connally, Travis L.
Connelly, Paul A.
Conway, Nicholas S.
Cook, Shane M.
Cooley, Annastaria L.
Coolley, Joel J.
Cooper, Paul M.
Copeland, Cleeche' S.
Cordingly, Ty L.
Cossette, Joshua A.
Cundy, Scott E.
Daly, Patrick W.
Darrow, Kimberly K.
Davis, Vincent E.
DeCent, Rod 0.
Decker, William D.
Dehner, Chad H.
Dewey, Fredrick A.
Dietsche, John P.
Dillie, Jason E.
Dillinger, Danielle M.
Dillinger, Phillip J.
Dixon, Jimmy K.
Dobyns, Jason S.
Dodrill, Scot D.
Dormer, Jeffrey H.
Dom,Stanley L.
Dow,Kerry F.
Doyle, David B.
Dudley, Jarik M.
Dunbar, Joshua D.
Duncan, Jacob V.
Eddy, Keela A.
Edmondson, Mychal T.
Eich, Nathan C.
Elliott, Earl G.
Elliott, George D.
Ellis, Brandon L.
Engelbrecht, David L.
Engelhaupt, Thomas L.
Englebert, Chance L.
Erickson, Kenneth W.
Eskew, Chad T.
 Case 2:19-cv-00217-ABJ Document 1 Filed 10/21/19 Page 10 of 18




Farley, Christopher R.
Farley, Michael W.
Fehlberg, Reed A.
Fenner, Clancy J.
Filhart, Michael A.
Fischer, Darwin G.
Fisher, Timothy E.
Flores-Gonzalez, Eligio
Fluharty, Weylan G.
Fogle, Gene W.
Foster, William J.
Fox, Kermeth D.
Frey, Courtney B.
Fritz, Deanna M.
Gales, Douglas E.
Gammon, Colton A.
Gammon, Kevin A.
Gammon,Travis R.
Garcia, Consuello T.
Garcia, Joseph A.
Garcia, Paul M.
Gamer, Michael R.
Garry, Michael P.
Gass, Perry A.
Gedrose, Travis M.
Glatt, Robert J.
Glenn, Jennifer L.
Glick, Travis A.
Golay, Jerith D.
Gomez, Ronald J.
Greear, Robert W.
Grendahl, Lori K.
Griffin, Heather L.
Griffith, Austin J.
Guffey, Brandon D.
Guffey, Zachary T.
Gulley, Tyler B.
Gunderson, Jeffery J.
Gustafson, Arlyn J.
Guzman Mejia, Jose A.
Hakert, Bob R.
Halverson, Oscar E.
Haney, Trevor L.


                              10
 Case 2:19-cv-00217-ABJ Document 1 Filed 10/21/19 Page 11 of 18




Hansen, Marlys M.
Hansen, Paul E.
Hanson, Dewain P.
Hanson, Eric K.
Hantak, Charles F.
Harris, Eldon R.
Harris, James D.
Harris, Jared D.
Harrod, Richard L.
Hartsoch, James C.
Harvey, Dan L.
Hatzenbuhler, Codi L.
Hatzenbuhler, Phillip R.
Hawley, Darla R.
Haynes, William L.
Hays, Lee A.
Hedges, Lilia R.
Helgoe, Orlin B.
Helm, James C.
Helwig, Daniel P.
Hensley, Charlie L.
Hensley, Robert J.
Hernandez, John A.
Herrmann, Carol A.
Herther, Shane C.
Heying, Kelly D.
Hieb, Carey L.
Hildebrandt, Detlef J.
Hodson, Catherine K.
Hoffman, Clint R.
Hoffman, Jake E.
Hofmeister, John S.
Holzer, Steven D.
Homan, Patrick R.
Honaker, Marcus J.
Hooks, Tandie R.
Hoppes, Eric C.
Hovdenes, Richard P.
Howard, Dale L.
Howard, Keegan L.
Hubbell, Charles A.
Huckins, Anthony P.
Hudson, Ryan J.


                              11
 Case 2:19-cv-00217-ABJ Document 1 Filed 10/21/19 Page 12 of 18




Hullinger, Corey E.
Humphrey, Donald L.
Hunt, Tyrell P.
Hunting, Jerel C.
Huntley, Glen L.
Hurd, Lin G.
Huskinson, Lynne
Isenberger, Robert E.
Javaid, Fahad
Jensen, Derek D.
Jensen, James K.
Jensen, Summer R.
Jodozi, Kristine K.
Johansen, Lauren R.
Johnson, Clifford 0.
Johnson, Duane E.
Johnson, Joshua J.
Johnson, Patrick M.
Jones, John T.
Jones, Tracey J.
Juarez, Israel J.
Kanash, Gregory A.
Kasparek, Michael J.
Kelley, Brian J.
Kemerling, William B.
Kenyon, Albert H.
Kenyon, Tyrel S.
Kimbley, Jesse L.
King, Megan B.
King, Steven J.
Kingsbury, Ernest L.
Kipp, Shawn E.
Kline, Alan W.
Kline, Paul A.
Kline, Thomas L.
Knutson, Nichole L.
Koepke, Richard P.
Koester, Lori M.
Kohl, Benjamin J.
Korinek, Kelly J.
Komemann,Kelly J.
Kottke, Garth 1.
Kramer, Tommy M.


                              12
 Case 2:19-cv-00217-ABJ Document 1 Filed 10/21/19 Page 13 of 18




Kratz, LeaAnn S.
Landreth, Steven N.
LaVallie, Shaelynn B.
Layne, Davie D.
Leair, David M.
Leslie, Zacharia G.
Lien, Terrance L.
Lindgren, Reid A.
Lingo, Shawn D.
Linkous, Levi R.
Lish, Kandi S.
Loughlin, Arden L.
Lounsberry, Aaron W.
Lovell, Wyatt T.
Lukert, Davy J.
Lyman,Ian J.
Lyman, Trinity L.
Lynch, John S.
Lynch, Thomas D.
MacDonald, Richard J.
Madsen, William D.
Mai, Michael A.
Maki, Chase W.
Manke, Stephen R.
Mankin, Kelly H.
Marowelli, Tyler J.
Marshall, William E.
Martin, Leonard T.
Mayzsak, Randy J.
McClure, Tammy L.
McCollum, Lance J.
McElwain, Travis W.
McKee, Connie L.
McKinsey, Joshua
McKinsey, Triston R.
McLaughlin, Sean C.
McMackin, Christopher J.
Means, William D.
Meek, Randy J.
Merritt, Toby J.
Michael, Garrett T.
Michels, Brian T.
Miller, Eric D.


                              13
 Case 2:19-cv-00217-ABJ Document 1 Filed 10/21/19 Page 14 of 18




Miller, Gerald J.
Miller, Kolter G.
Miller, Matthew A.
Miller, Nicky J.
Miller, Tanya M.
Milliken, Ross R.
Mills, Bryan K.
Mitchell, Frank E.
Mitchell, Jeremy E.
Mitchell, Thad E.
Moffitt, Anthony P.
Moffitt, David L.
Moore, Douglas M.
Moore, Jimmy D.
Mounts, Kenneth P.
Mullins, Sammy R.
Munoz, Matthew J.
Myers, Sheila M.
Nannemann, Trent J.
Nelson, Annalies K.
Nelson, Dale D.
Ness, Alexandria N.
Newman, Justin J.
Nichols, Crystal A.
Nichols, Ernest D.
Nichols, Jesse W.
Nichols, Jordan S.
Nolte, Robert B.
Nordhougen, Michael B.
Norris, Wade J.
Norskog, Tyler W.
Nuzum, Justin W.
Oehlert, Shawn M.
Oehlert, Vicky K.
Ogden, Tristen M.
Oliver, Daniel L.
Oliver, Sarah A.
Olson, Anthony M.
Orchard, Christopher W.
Ottema, Miranda K.
Otten, Robert W.
Owens, Randall S.
Palone, Elizabeth M.



                              14
 Case 2:19-cv-00217-ABJ Document 1 Filed 10/21/19 Page 15 of 18




Parrish, Daniel K.
Parsons, Cale J.
Parsons, Grant L.
Paschall, Karl L.
Patterson, Annette S.
Patterson, Chase W.
Paulson, Shari J.
Pederson, Kenneth R.
Perez, Eric B.
Perez, Homero
Peters, Marshall S.
Petersen, Miles S.
Peterson-Worden, Melissa A.
Pfenning, Henry S.
Pierce, Holly J.
Pilcher, Casey R.
Pilcher, Christopher C.
Pimm, Aaron A.
Plough, Jacob K.
Poppleton, Dennis T.
Porter, Christina K.
Porter, Galen L.
Potter, Shawn A.
Preiss, Scott A.
Price, Emily G.
Price, Rolland E.
Queen, Scott D.
Quiroz, Teresa A.
Radensleben, Shane M.
Ramirez, Dillon R.
Rea, Darlene K.
Reichard, James W.
Reister, Justin C.
Renz, Brian E.
Reynolds, Clinton D.
Reynolds, Nancy L.
Rheuff, Seth T.
Rhodes, Christopher V.
Richard, Byron P.
Richardson, Steven E.
Riggle, Susan L.
Rightly, Christian W.
Rinker, Gary D.


                              15
 Case 2:19-cv-00217-ABJ Document 1 Filed 10/21/19 Page 16 of 18




Ripley, Kenton W.
Roberts, Michael R.
Rogers, Donovan L.
Rogers, Thomas A.
Rogi, Joseph
Rohrbach, Heather N.
Romo,Joshua J.
Roth, Russell A.
Rothleutner, Eric M.
Rott, Jeffrey J.
Roush, Gretchen L.
Roush, Jeffrey A.
Rowley, Bud W.
Saavedra, Nicholas A.
Sachse, Peter W.
Safford, Aaron R.
Salmon, Tory G.
Sanbum, Erin K.
Sanfilippo, Shana M.
Sather, LeRoy N.
Schanck, Henry R.
Schatz, Dakotah C.
Schirmer, Michael S.
Schmidt, Gary E.
Schmitt, Sheila M.
Schnaible, Timothy L.
Schneider, Dwayne E.
Schommer,Zachary H.
Schutt, Jefferson L.
Semler, James D.
Septka, Casey C.
Shields, Jeremiah J.
Shoun, Miles B.
Sipe, Daniel L.
Skinner, Kyle R.
Smith, Breona R.
Smith, Logan J.
Solem, Shayne L.
Somers, Matthew J.
Spain, Joshua A.
Sparby, Brooklynn M.
Spaur, Brian D.
Spomer, Gary D.


                              16
Case 2:19-cv-00217-ABJ Document 1 Filed 10/21/19 Page 17 of 18




Sprayberry, Joy L.
Starr, Mark J.
Stewart, William C.
Strande, Vikki L.
Suppes, Michael L.
Suppes, Vonda K.
Tarter, Wynn S.
Taylor, James S.
Terrazas, Anthony B.
Terry, Stephen M.
Thomas, Shaun T.
Thybo, Rhonda D.
Timm, Karla J.
Tousignant, Scott R.
Townsend, Steven A.
Trompke, Richard D.
Tubbs, John D.
Turner, Tyler R.
Van Horn, Barbara J.
Vandergrift, Rusty L,
Vaughn, Eric E.
Vetter, Bryan A.
Viergutz, Vem G.
Vokenroth, Deborah L.
Vokenroth, Rudi T.
Vonada, Matthew D.
Waldner, Samantha E.
Walker, Jamie L.
Walker, Louis M.
Walker, Michael S.
Walker, Ryan R.
Wallett, Rory A.
Walters, Jack M.
Warax, David W.
Wasserburger, Jeremiah H.
Webber, Daniel B.
Wegner, Justin R.
West, Courtnei M.
West, Kristen A.
White, April Lynn C.
White, Jecybelle C.
White, Vaughn K.
Wiard, Michael C.


                             17
 Case 2:19-cv-00217-ABJ Document 1 Filed 10/21/19 Page 18 of 18




Wiechert, Kameron M.
Wiitala, Chad W.
Wiitala-Lindgren, Carrie L.
Wik, Jon E.
Willbanks, Ronald J.
Williams, Dwayne
Williams, Gary R.
Williams, Jacob T.
Willrodt, Andreas
Wimber, Ryan H.
Wineteer, Tara D.
Wintermute, Brian E.
Wise, John E.
Woods, Deonandre D.
Worden, Chad D.
Wulf, Darin 0.
Yates, Casey S.
Young, Michelle L.
Zahrowski, Chad A.
Zarecky, Daniel L.
Ziegler, Travis D.
Zimmerman, Serena M.
Zufelt, Brian M.




                              18
